DETAILED ACTION
This Office Action is in response to Application 16/585,000 filed on December 27, 2019.  
Claims 1 – 9 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
 For the record, the examiner acknowledges that Oath/Declarations submitted on December 27, 2019 have been received.

Drawings
The drawings submitted on April 23, 2020 are accepted. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton (US Pub. 2013/0180450).

Regarding claim 1, Hamilton teaches: 
a self-configuring computer controlled fabrication apparatus (Abstract; Fig 1; para [0036]; see also [0061]) that
 utilizes no fewer than four user changeable tools concurrently installed (Fig 1 and Fig 2, para [0062]; see also para [0023] & [0039]) to 
fabricate a component from digital design data (para [0051]; see also para [0049]).

Hamilton specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    672
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    889
    media_image2.png
    Greyscale


[0036] The control software 1199 may be or include modular control, such as based on discrete models of each tool and each process, thereby allowing for "plug and play" of each individual process into a broader method to obtain a particular work item 1107. Thereby, for each performance of a process by a tool, a user may simply enter a desired end point for the tool, and/or when the tool is to perform its process, in a given method for a given work item 1107, and the model for that tool in software 1199 may automatically execute performance of that process for that tool to that end point or at that time for a given time.


[0062] Thus, according to an aspect of an exemplary embodiment of the present invention, the base of the platform may be a high precision machine providing at least three to six or more axes of positioning specifically designed to accommodate the functionalities described herein throughout. In an exemplary embodiment, precision levels may be between approximately 0.0002'' or 0.004 mm positioning resolution. The platform `work table,` as illustrated in FIG. 10, may be adjustable and/or  provide a vacuum hold, such as to provide accurate alignment of existing item 1107 to be worked on.As discussed in more detail with respect to FIG. 2, the platform may also include a variety of tools accessible to the tool plate for automatic interchanging. In a non-limiting exemplary embodiment, the platform may have a selection of six (6) standard tools and a selection of up to six (6) "umbilical" tools(tools that require access to feed stock or other resources not directly attached to the platform, such as, for example, access to a drum of chemicals).

[0051] The exemplary extruder used with the present invention includes the delivery of continuous materials with a digital specification being imposed by external logic. The fabrication method is
preferably additive by depositing and/or bonding amorphous materials together in a way that results in a three-dimensional structure. Both the necessary computer control systems and building substrates may be remote from the extruder. The substrates, which may be powders and/or liquids and may include at least one binder may be remotely delivered to the extruder by a delivery tube, for example,f rom a reservoir system, such as illustrated in FIG. 6B.

Regarding claim 2, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches in which:
at least one tool fabricates components additively and at least one tool subsequently modifies the material deposited by the additive tool (para [0052]).

Regarding claim 3, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches in which:
at least one tool fabricates components additively and at least one tool fabricates components subtractively (para [0039]).



Hamilton further teaches in which:
at least two tools fabricate components additively through uniquely different additive processes (para [0023]).

Regarding claim 5, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches in which:
each tool shares the same type of physical and electrical connection between the tool and the tool carriage (para [0038]).

Regarding claim 6, Hamilton teaches all the limitations of claim 5. 
Hamilton further teaches in which:
any type of tool can be installed into any tool slot on the apparatus's tool carriage (para [0038]).

Regarding claim 7, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches in which:
each tool contains a non-volatile memory containing information about the identity, function, and performance of the tool  (para [0038]).

Regarding claim 8, Hamilton teaches all the limitations of claim 7. 
Hamilton further teaches in which:
the apparatus automatically selects a build process based on the tools loaded in it (para [0061]).


Regarding claim 9, Hamilton teaches all the limitations of claim 1. 
Hamilton further teaches:
in layers of different thickness for each tool (para [0053]).




Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Lipson (US Pub. 2006/0156978) teaches modular fabrication tool. 
Guo (US Pub. 2019/0047099) teaches multi-tool with at least 3 tools  
Meess (US Pub. 2020/0233399) teaches multi-tool with robots and at least 3 tools installed. 
Albers (US Pub. 2019/0041831) teaches plug and play module. 
Edsinger (US Pub. 2014/0379129) teaches modular fabrication tools with at least 4 tools installed. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        11/06/2021




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115